Title: To John Adams from Philip Mazzei, 28 March 1781
From: Mazzei, Philip
To: Adams, John



Dear Sir
Leghorn, March 28. 1781

Your much esteemed letter of the 18. of January, which on account of my late journeys was sent after me from Florence to Pisa, Leghorn, and Genoa, and from Genoa to Florence again, Pisa, and Leghorn, has at last found me here. I had imagined, that in consequence of Mr. Laurens’s misfortune you would of your own accord continue in Holland longer than you at first intended, and am glad to hear that you have been ordered so to do, as I hope it will be for our good. At least, if any good is to be made of the Dutch, you are in my opinion the properest person to bring them to it. You will probably persuade them to lend us some of their money, but you won’t, I am afraid, so easily succeed to rise up their martial spirits. By your letter it seems, that you have better notion of their warlike operations, than I have. If you could tell me any thing agreable on that, or any other account, I wish you would do it, and I assure you, Sir, that I am far from assuming to trouble you to satisfy my curiosity; I am confident that I can turn to good account any information of things, which are likely to be of service directly, or indirectly, to our glorious Cause.
In answer to your question on the probability of borrowing money in Italy for the United States by the authority of Congress, I beg leave to offer to your perusal part of those 2. letters to my State, which I had inclosed to you unsealed, and which having been forwarded by Mr. Dana I find you did not see.
Part of letter 21. dated Genoa, August 19. 1780.




“You are sensible of the importance of convincing these Nations of our firmness and abilities to support our Independency. I heartly wish you will not fail to keep me thoroughly and constantly acquainted with whatever passes on our Continent. I have paved the way here, as far as the present circumstances would admit, for the execution of your future orders; have comunicated the business to the person I mentioned, who has promised me his friendly assistance; shall set out for Florence in a few days, where I expect to meet with a favourable reception from the Person in question, who can be of a great service to us, both with money, and his great credit; but nothing can be done, you know, untill I can give satisfaction on the situation of our affairs, and receive my powers, which must be well authenticated, and perfectly clear.
“In my last conversation with Dr. Franklin I understood, that out of the 6. per cent one was intended to pay for commissions, brockerage, and other expences, which I find are unavoidable; but I find likewise that they generally amount to 3, or 4 per cent at first, once for ever, which is much cheaper to the borrower than one per cent annually. This is what has been done for the Queen of Hungary, the Ducal Chamber of Milan, and others in like cases. Want of money is not now confined among the belligerent Nations; it seems to be a general case. I hope however that we shall enjoy as good a credit as any other, provided we can give a good account of our firmness to support our glorious Cause. I long to hear from my Country, and to receive your commands, which I hope will be conceived in so ample a form as to avoid the danger of putting a stop to the business &c. &c.”



Part of letter 22. dated Florence, October 20. 1780.



“In letter 20. dated Paris, June 22d., I said that I should set out for Genoa and Florence, and do all my endeavours to pave the way for executing such orders as I might receive. So I have done, and with as much success in both places, as I could almost wish, considering that I have nothing to show to corroborate what I say in regard to my Commissions. I have greatly lessened here and there the credit of british reports to our disadvantage; and had I my powers a loan-office would probably have been opened in Genoa to take in subscriptions for us before I left it. Some money-men there, and an eminent merchant were determined to send you on your terms the goods I was ordered to purchase for tobacco, and to make use of the Emperour’s flag, which they say they can easily obtain; but they wanted to be assured that after so long an interval you might not have altered your mind. This, you know, Sir, is more than I can do; and my ignorance of the footing, on which our State and Continental Loan-Offices are at present, puts out of my power to encourage adventurers in any thing, as they cannot expect an advantage by it, unless they send a much larger capital than they can fetch back, for the reasons mentioned in letter 8, and I cannot tell them how they can now dispose of their money in America. Here, where I am since the 13. of September, I have been assured that every thing will be done in our favour, which prudently can be done. It is very mortifying for me to be still deprived of my Commissions and Instructions, and was not my character well known it is probable that I should be looked upon as an impostor, since so many ships are arrived from America, and even from Virginia, without ever a letter for me. I must soon return to Genoa to keep in good humour our new Friends, as I find that writing alone don’t answer the purpose as well as I could wish. I shall soon after come back, and then go to Rome, Naples, and Sicily, having been assured that something can be done in all those places. Until I receive your positive orders I have no other rule to go by than to act to the best of my judgment. You know, Sir, my situation, and my feelings for our Country. To be deprived of the power of being of real service at this time is cruel, and my state of uncertainty gives me more uneasiness than I can express. &c. &c.”



I was again at Genoa, as I mention in the beginning of this letter, and have been eye-witness of the large sums those people have lately imployed in France. They have even put some money in England. They won’t keep their money unimployed, and have been tempted by the advantagious annuities of France, and the high interest given by the other. I cannot as yet succeed to persuade them that England cannot continue much longer to pay the interest of such exorbitant debt. The virginity of that Nation in point of bankeruptcy is of so great service to them, that many people won’t open their eyes to look at the impossibility of continuing so; and I dare say you will find many such where you are.
I am of opinion that some money can be borrowed in Italy, notwithstanding the large quantity which has been employed ever since I arrived; but in order that I may persuade them to it, it is requisite that I should be well acquainted, as I have often repeated, with the present sistem of our Finances, and the situation and prospect of our affairs in general.
In mine of the 19. of October I had the honour to inform you that the people here inclined to lend their money rather to Congress, than to an individual State, which I likewise mentioned to Govr. Jefferson in a private letter of the 27th. of the same month. But if I should have the honour to serve the United States in this, I wish that you would undertake to justify my conduct with the Executive of my own State (by whom I was sent cheafly to borrow money for Virginia) although I have not as yet received the duplicates of my Commissions and Instructions, or rather new ones as I ought to receive in consequence of what I wrote to them, and am still without an answer to any of my letters.
You will please to remember, Sir, that Dr. Franklin tried to raise money in Italy at 6. per cent per annum without effect, and to observe in the extract of letter 21, that I expect to raise it on easier terms. Permit me to observe that on application of the kind, either for Congress, or for a single State, from a person who has not the advantage of conversing familiarly with these people, would not only have no chance to succeed, but would be of a great prejudice to my endeavours.
I send this to Mr. Favi, desiring him to give it to Mr. Dana, who no doubt has the means of convaying it safe to you. I wish you will let me know in your next favour how to direct hereafter, that I may write to you in a more direct line. Letters for me must always be directed at Florence, and for better security they should be sent to Mr. Favi.
Want of resolution in the Dutch, either from pusillanimity in the Nation, or corruption in those who are at the helm of affairs, must have, I think, much disgusted the Empress of Russia, if she has ever been in earnest. I cannot flatter myself with the prospect of any good from the Northern Powers. Should you continue to think of them, as it appears you did when you wrote to me, I would be greatly obliged to you for the comunication of your reasons, not merely to satisfy my wishes, but likewise to help me to support my arguments. In expectation of soon receiving the honour of your commands, I am most respectfully, Sir, your Excellency’s most Obedient & most Humble Servant

Philip Mazzei

